        IIDl
                                                                             Louis V. Fasulo, Esq.- NY & NJ
                                                                             Samuel M. Bravennan, Esq.- NY & NJ
                                                                             Charles Di Maggio, Esq.- NY & MA

                                                                             www.FBDMLaw.com




        BIi
                                                                             SBraverlaw@fbdmlaw.com




F/\SU LO IlR/\VERM/\N &. DI MA GGIO, LLP
                                                                              t lSl>C SllNY
                                                                              DOCUMENT                               I
    ATTORNEYS AT LAW                                                          ELECTRONICALLY HLED                   :II:
                                                             April 3, 2020     DOC#: _ _ _---.--.----
                                                                               ll.\lE FILED:_..L+:-3'4-=2'-'0,___
     Hon. Kimba M. Wood
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re.: United States v. Gordon Freedman, et al.
     Dkt. 18 Cr 217 (KMW) & 19 Cr 249 (KMW)

     Dear Judge Wood:

             I represent Dr. Gordon Freedman, who is currently detained at the Metropolitan
     Correctional Center (MCC) on the above two indictments, following his guilty plea under 19 Cr
     249 and his conviction after trial on 18 Cr 217. Prior to his guilty plea on 19 Cr 249, he was a
     liberty on a $1 million bond with numerous other related conditions.

              As this Court is aware, there is a global coronavirus pandemic occurring and an epicenter
     of the entire planet is here in New York City. There are more than 200,000 people who are
     known to be infected in the United States, more than 83,000 of whom are in New York state, and
     more than 90% of those are in the counties comprising the Southern and Eastern Districts of
     New York. The New York times reported recently that recent epidemiological studies suggest
     that the ratio of positive tests to people who are actually infected with the virus is most likely
     between I :5 or I: I 0, suggesting that the actual number of infected people in the Southern and
     Eastern Districts of New York is now approaching more than 800,000.

             The Bureau of Prisons has conducted a survey of individuals that it believes are at high
     risk of complications from the coronavirus if they should become infected, either because of age
     or pre-existing medical conditions. It has identified Dr. Gordon Freedman as fitting both
     categories: he is older than 60 years of age, and he has a systemic and potentially fatal medical
     condition that, ifhe became infected with COVID-19, could rapidly cause his death.

                                                                                                                           1
 225 Broadway, Suite 715                   505 Eighth Avenue, Suite 300                      Post Office Box 127
 New York, New York 10007                   New York, New York 10018                  Tenafly, New Jersey 07670
 Tel (212) 566-6213                             Tel (212) 967-0352                            Tel (201) 569-1595
 Fax (212) 566-8165                             Fax (201) 596-2724                           Fax (201) 596-2724
            I have spoken with the Government and it has, with my great appreciation, consented to
    release Dr. Freedman during this period of pandemic on a bond, in light of his particularly
    serious medical issues, upon the conditions stated below. On behalf of Dr. Freedman, we would
    consent to the terms of the bond as proposed, and that upon the conclusion of the pandemic or
    such time as the Court considers appropriate, Dr. Freedman would return to this Court for a
    review of the bail conditions, including his detention if the Court so determines is necessary.

           The conditions for his release would be as follows:

            1. Dr. Gordon Freedman and his brother Jonathan Freedman would sign and co-sign a
                bond for $1 million (ONE MILLION DOLLARS), secured by$ I 00,000 cash (to be
                posted by Jonathan Freedman from his personal accounts);
                     • Freedman shall have 3 days from the date of his release to post the $100,000
                         cash security
            2. The defendant shall be placed under 24-Hour home incarceration to be enforced by:
                     • location monitoring technology to be determined by Pretrial Services;
                     • The defendant may only leave his residence for necessary medical services
                         and food shopping, and all other leave from the residence must be approved
                         by Pretrial Services;
                     • The defendant is permitted to self-install the monitoring equipment under the
                         direction and instruction of Pretrial Services;
            3. Within two weeks of his release, the defendant must purchase or secure an iPhone
                with Facetime capabilities for remote/virtual monitoring by Pretrial Services;
            4. The defendant must report and disclose to Pretrial Services when any cohabitant of
                the residence, including self, may be symptomatic of any illness;
            5. Dr. Freedman shall be released immediately upon (i) his signature on the bond and
                (ii) the signature of Jonathan Freedman on the bond, and be required to isolate for a
                period of 14 days prior to living with others to account for his potential exposure to
                the coronavirus while in BOP custody. A hotel reservation has been made in Dr.
                Freedman's name and is ready to accept him today at Best Western at Herald Square,
               50 West 36th Street, New York, New York.
           6. After the 14 day quarantine, Dr. Freedman would reside at the home of Jonathan
               Freedman or another residence approved by Pretrial Services and the Government;
           7. Dr. Freedman's passport is in the custody of Pre-trial Services and he may not apply
               for any other travel document;
           8. Dr. Freedman's travel would be restricted to the SONY and the EDNY and he shall




                                                                                                    J
               not leave his residence except for medical visits or for other reasons that are approved
               in advance by Pretrial Services; and
           9. Any other conditions the Court considers appropriate to the circumstances.

           On behalf of Dr. Freedman and with the consent of the Government, I request that this
   Court forthwith order Dr. Freedman released on bond, subject to the conditions as stated above. I      b,ro., "-t,1JJ
   thank the Court for its consideration, and I wish the entire court staff to stay healthy and safe.


                                                                                                                  2

225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                      Post Office Box 127
New York, New York 10007                New York, New York 10018                  Tenafly, New Jersey 07670
Tel (212) 566-6213                          Tel (212) 967-0352                            Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                           Fax (201) 596-2724
                   In addition, sentencing in this matter is presently scheduled for April 23, 2020. In light of
            the ongoing COVID-19 pandemic, the parties respectfully request that the Court adjourn the
            sentencing in both the 18 Cr. 217 matter and the 19 Cr. 249 matter until a date amenable to the
            Court in June 2020.

         'Se I'\-+< I'\ i,l tj   W tv.)      t:>V r I\.( t(._
                                                                   Respectfully submitted,
b':'.l             Cc~, s~ A..u                  tn--

   Marc~ 1'!>,~c~_:o.                                                   s/Sam Bravennan
                                                                   Samuel M. Braverman, Esq.
                                                                   Fasulo Braverman & Di Maggio, LLP
                                                                   225 Broadway, Suite 715
                                                                   New York, New York 10007
                                                                   Tel. 212-566-6213
            Cc:      AUSA Katherine Reilly (BY ECF)
                     AUSA Noah Solowiejczyk (BY ECF)
                     AUSA David Abramowitz (BY ECF)




                                                                                                                          3

         225 Broadway, Suite 715                  505 Eighth Avenue, Suite 300                      Post Office Box 127
         New York, New York 10007                  New York, New York 10018                  Tenafly, New Jersey 07670
         Tel (212) 566-6213                            Tel (212) 967-0352                            Tel (201) 569-1595
         Fax (212) 566-8165                            Fax (201) 596-2724                           Fax (201) 596-2724
